[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION FOR APPOINTMENT OF RECEIVER
The plaintiffs in these two actions request that a receiver be appointed. They claim that the appointment of a receiver is necessary to provide adequate protection for their CT Page 10495 P.J.R. attachment. What they are seeking is to have a sheriff stand at the cash register of defendant's care so that he may seize cash as it is paid by the cafe's customers.
Defendant Bahama Bob's claims that if the court grants this motion, the care will be forced to close down.
A receivership is a drastic remedy and is within the sound discretion of the court. The court believes from the arguments presented that it would be inequitable to appoint a receiver at this time.
Accordingly, the motion is denied.
Allen, J.